Ludeling, C. J.
This is an appeal from a judgment sustaining the tutor’s opposition to the curator’s account, and recognizing the minor’s right to one thousand dollars, under the act of seventeenth of March, 1852.
The question presented for decision is, whether or not the minors are the legitimate children of the deceased ? _ The evidence shows that their parents went from Louisiana to Arkansas to get married j that they immediately afterwards returned to Louisiana, where they resided until both died. That Mrs. Virgin, at the time of her marriage with E. S. Virgin, had a living husband, and that E. S. Virgin knew this fact. The second marriage was therefore a nullity. Art. 93 C. C.
*486And neither one of the parties being in good faith, the marriage produced no civil effects in favor of the children born of the marriage. C. C. Art. 118, 198.
It is therefore ordered aud adjudged that the judgment of the lower court be annulled, that the tutor’s opposition be dismissed, and that the account of the curator be homologated. It is further ordered that the appellant pay the costs of appeal.